Exhibit 10.1

EXECUTION VERSION

SHARE PURCHASE AGREEMENT

BY AND BETWEEN

OPRAH WINFREY

AND

WEIGHT WATCHERS INTERNATIONAL, INC.

DATED AS OF OCTOBER 18, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I DEFINITIONS      1   

Section 1.1.

 

Defined Terms

     1    Article II ISSUANCE OF THE PURCHASED SHARES      6   

Section 2.1.

 

Share Purchase

     6   

Section 2.2.

 

Closing

     7   

Section 2.3.

 

Transactions to be Effected At or Prior to the Closing

     7    Article III REPRESENTATIONS AND WARRANTIES      8   

Section 3.1.

 

Representations and Warranties of the Company

     8   

Section 3.2.

 

Representations and Warranties of OW

     10    Article IV BOARD NOMINATION RIGHTS      11   

Section 4.1.

 

Director Designee

     11   

Section 4.2.

 

Obligations of the Company

     12   

Section 4.3.

 

Eligibility of Director Designee

     12   

Section 4.4.

 

Resignation

     13   

Section 4.5.

 

Termination

     13   

Section 4.6.

 

Director Designee’s Remedies

     13    Article V RESTRICTIONS ON TRANSFER      14   

Section 5.1.

 

Restrictions on Transfer

     14   

Section 5.2.

 

Remedy for Prohibited Transfer

     15   

Section 5.3.

 

Share Adjustments

     15    Article VI REGISTRATION RIGHTS      16   

Section 6.1.

 

Demand Registration

     16   

Section 6.2.

 

Piggyback Registrations

     16   

Section 6.3.

 

Priority on Registrations

     17   

Section 6.4.

 

Termination, Effectiveness, Postponement and Suspension of Registration

     18   

Section 6.5.

 

Expenses of Registration

     19   

Section 6.6.

 

Obligations of the Company

     20   

Section 6.7.

 

Delay of Registration; Furnishing Information

     23   

Section 6.8.

 

Indemnification

     23   

Section 6.9.

 

“Market Stand-Off” Agreement

     26   

Section 6.10.

 

Agreement to Furnish Information

     26   

Section 6.11.

 

Termination

     27    Article VII RIGHT OF FIRST OFFER AND RIGHT OF FIRST REFUSAL      27
  

Section 7.1.

 

Right of First Offer for 144 Sales

     27   

Section 7.2.

 

Right of First Refusal

     28    Article VIII MISCELLANEOUS      29   

Section 8.1.

 

Notices

     29   

 

i



--------------------------------------------------------------------------------

Section 8.2.

 

Further Assurances

     30   

Section 8.3.

 

Amendments and Waivers

     30   

Section 8.4.

 

Fees and Expenses

     30   

Section 8.5.

 

Successors and Assigns

     30   

Section 8.6.

 

Termination

     31   

Section 8.7.

 

Governing Law

     31   

Section 8.8.

 

Entire Agreement

     31   

Section 8.9.

 

Effect of Headings

     32   

Section 8.10.

 

Severability

     32   

Section 8.11.

 

Counterparts; Third Party Beneficiaries

     32   

Section 8.12.

 

Specific Performance

     32   

 

Exhibit A   Form of Joinder Agreement

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

     Page  

Agreement

     1   

Artal

     1   

Closing

     7   

Closing Date

     7   

Common Stock

     1   

Company

     1   

Custody Agreement and Power of Attorney

     17   

Demand Right

     16   

Director Designee

     11   

End Date

     31   

Enforceability Exceptions

     8   

family member

     2   

Final Determination

     13   

Governmental Entity

     9   

Holder Violation

     24   

Indemnified Party

     24   

Indemnifying Party

     25   

Material Adverse Effect

     8   

Non-Company Indemnified Parties

     23   

Observer

     11   

Other Piggyback Holders

     16   

Permitted Estate Vehicles

     3   

Preferred Stock

     8   

Purchase Price

     7   

Purchased Shares

     1   

Registrable Securities

     16   

ROFO Purchase Notice

     27   

ROFO Sale Notice

     27   

ROFO Sale Price

     27   

ROFO Transfer Period

     28   

ROFR Purchase Notice

     28   

ROFR Sale Documentation

     28   

ROFR Sale Notice

     28   

ROFR Sale Price

     28   

ROFR Shares

     28   

ROFR Transfer Period

     29   

Schedule 14C Information Statement

     9   

SEC Reports

     9   

Share Purchase

     7   

Shareholder Consent

     7   

Shares

     14   

Suspension Period

     19   

Underwriting Agreement

     17   

Violation

     23   

 

iii



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

SHARE PURCHASE AGREEMENT, dated as of October 18, 2015 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), by and between Oprah
Winfrey, an individual having a mailing address at c/o Harpo, Inc. 1041 North
Formosa Avenue, West Hollywood, CA 90046 (“OW”), and Weight Watchers
International, Inc., a Virginia corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company desires to issue and sell, and OW desires to purchase,
6,362,103 shares (the “Purchased Shares”) of the Company’s common stock, no par
value per share (the “Common Stock”), on the terms set forth herein; and

WHEREAS, substantially concurrently with the execution and delivery of this
Agreement, the Company and OW shall execute and deliver the Option Agreement (as
defined below) and the Company and OW shall execute and deliver the Strategic
Collaboration Agreement (as defined below), and the Company shall on the date
hereof issue the Granted Options to OW pursuant to the Option Agreement; and

WHEREAS, substantially concurrently with the execution and delivery of this
Agreement, Artal Luxembourg S.A., a Luxembourg Societe Anonyme (“Artal”), and OW
shall execute and deliver the Voting Agreement (as defined below).

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms.

(a) “144 Sale” means (i) a Transfer of Shares (including in any broker assisted
cashless exercise) pursuant to Rule 144 under the Securities Act and (ii) for
purposes of Article VII only, any Transfer of Shares pursuant to a Resale Shelf
Registration Statement.

(b) “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

1



--------------------------------------------------------------------------------

(c) “Articles” means the Company’s Amended and Restated Articles of
Incorporation, as amended, as in effect as of the date hereof.

(d) “Board of Directors” means the Board of Directors of the Company.

(e) “Bylaws” means the Amended and Restated Bylaws of the Company, as in effect
as of the date hereof.

(f) “Change in Control” means the occurrence of any of the following:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any Person other than a
Permitted Holder; or

(2) at any time, the Company becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Company.

(g) “Charitable Organization” means The Oprah Winfrey Charitable Foundation or
any successor thereto that is an organization described in paragraphs
(1) through (5) of Section 170(c) or Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended.

(h) “Eligible Registration Statement” means any registration statement (other
than (i) a registration statement on Form S-4 or Form S-8 or any similar or
successor form or (ii) with respect to any corporate reorganization or
transaction under Rule 145 of the Securities Act or other business combination
or acquisition transaction, any registration statement related to the issuance
or resale of securities issued in such a transaction) filed by the Company under
the Securities Act in connection with any primary or secondary offering of
Common Stock for the account of the Company and/or any shareholder of the
Company, whether or not through the exercise of any registration rights.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Family Member” means, with respect to any natural person, (i) any child,
stepchild, grandchild or more remote issue, parent, stepparent, grandparent,
spouse, domestic partner, sibling, child of sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law,
cousin and adoptive relationships (each, a “family member”) or estate of such
family member or (ii) any foundation, trust, family limited partnership, family
limited liability company or other entity created and used for estate planning
purposes, so long as any such foundation, trust, family limited partnership,
family limited liability company or other entity is controlled by, for the
benefit of, or owned by such natural person or one or more persons described in
clause (i) (such entities referred to in this clause (ii), the “Permitted Estate
Vehicles”).

 

2



--------------------------------------------------------------------------------

(k) “GAAP” means U.S. generally accepted accounting principles.

(l) “Granted Options” means the options granted pursuant to the Option Agreement
pursuant to which 3,513,468 shares of Common Stock are issuable upon the
exercise thereof.

(m) “Holder” means any Person owning of record Common Stock or options
exercisable for, with or without consideration, any Common Stock.

(n) “Investors” means (i) Artal, (ii) Oprah Winfrey and her Family Members and
(iii) the Charitable Organization.

(o) “Law” means any domestic or foreign, U.S. Federal, state, municipality or
local law, statute, ordinance, code, rule, or regulation or common law.

(p) “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, including
any agreement to give any of the foregoing.

(q) “Lock-Up Securities” means (i) any Common Stock or Preferred Stock of the
Company, (ii) any security convertible into or exercisable or exchangeable for,
with or without consideration, any Common Stock or Preferred Stock of the
Company (including any option to purchase such a security), (iii) any security
carrying any option, warrant or right to subscribe to or purchase any Common
Stock or Preferred Stock of the Company or other security referred to in clause
(ii), or (iv) any such option, warrant or right.

(r) “Option Agreement” means the Weight Watchers International, Inc. Consultant
Term Sheet for Consultant Stock Option Awards, including the Terms and
Conditions relating thereto, dated the date hereof, pursuant to which the
Granted Options are granted to OW by the Company.

(s) “Order” means any decree, order, judgment, writ, award, injunction, rule or
consent of or by a Governmental Entity.

(t) “OW Group” means OW and each and every OW Transferee. Unless the Company is
otherwise notified in writing by OW, OW shall at all times serve as the
designated representative to act on behalf of the OW Group for purposes of this
Agreement and shall have the sole power and authority to bind the OW Group with
respect to all provisions of this Agreement; provided, however, that if OW
ceases to serve as the designated representative of the OW Group, then OW (or
her designated legal representative in the case of her death or permanent
disability) shall have the power to designate a new designated representative of
the OW Group, which designee (and any successor thereafter designated and
appointed) shall have the sole power and authority to bind the OW Group with
respect to all provisions of this Agreement. The Company shall be entitled to
rely on all actions taken by OW or such designee on behalf of the OW Group.

 

3



--------------------------------------------------------------------------------

(u) “OW Transferee” means each and every direct and indirect transferee of OW
(including transferees of Shares from any member of the OW Group so long as such
Shares were originally held by OW) pursuant to a Permitted Transfer (excluding
clause (iv) of the definition of “Permitted Transfer”).

(v) “Permitted Amount” means the number of shares of Purchased Shares that is
the product of (x) the Permitted Percentage and (y) the number of Purchased
Shares purchased pursuant to this Agreement, subject to adjustments pursuant to
Section 5.3.

(w) “Permitted Holders” means each of (i) the Investors and their respective
Affiliates and members of management of the Company and (ii) any group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members; provided that in
the case of such group, without giving effect to such group, Persons specified
in clause (i) must collectively beneficially own a majority of the total voting
power of the Voting Stock of the Company beneficially owned by such group.

(x) “Permitted Option Percentage” means (i) from the date of this Agreement to
but excluding the first anniversary of this Agreement, 0%, (ii) from the first
anniversary of this Agreement to but excluding the second anniversary of this
Agreement, 20%, (iii) from the second anniversary of this Agreement to but
excluding the third anniversary of this Agreement, 40%, (iii) from the third
anniversary of this Agreement to but excluding the fourth anniversary of this
Agreement, 60%, (iv) from the fourth anniversary of this Agreement to but
excluding the fifth anniversary of this Agreement, 80% and (v) from and after
the fifth anniversary of this Agreement, 100%; provided, however, that the
foregoing is subject to acceleration pursuant to Section 4.6 or upon a Change in
Control as set forth in Section 5.1(b).

(y) “Permitted Percentage” means (i) from the date of this Agreement to but
excluding the second anniversary of this Agreement, 0%, (ii) from the second
anniversary of this Agreement to but excluding the third anniversary of this
Agreement, 15%, (iii) from the third anniversary of this Agreement to but
excluding the fourth anniversary of this Agreement, 30%, (iv) from the fourth
anniversary of this Agreement to but excluding the fifth anniversary of this
Agreement, 60% and (v) from and after the fifth anniversary of this Agreement,
100%; provided, however, that the foregoing is subject to acceleration pursuant
to Section 4.6 or upon a Change in Control as set forth in Section 5.1(b).

(z) “Permitted Transfer” means (i) any Transfer to one or more entities that
are, directly or indirectly, wholly owned by OW, (ii) prior to the death of OW,
the Transfer of up to 30% of the Purchased Shares to a Permitted Estate Vehicle
or a Charitable Organization, (iii) upon the death of OW, the Transfer of all or
any portion of the Shares to OW’s estate, executors, administrators,
testamentary trustees, legatees or beneficiaries, any Family Member or the
Charitable Organization and (iv) any Transfer made following a Change in Control
or made pursuant to a Change of Control that constitutes a sale of the Company
as a whole; provided, with respect to each of clauses (i), (ii) and (iii), so
long as the transferee (other than a transferee that already is party to this
Agreement) agrees to be subject to the terms of this Agreement (subject to any
limitation on the assignment of rights by such Person to the transferee in
connection with such Transfer) by executing and delivering a joinder agreement,
substantially in the form of Exhibit A hereto.

 

4



--------------------------------------------------------------------------------

(aa) “Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust, joint venture, government agency,
or other entity.

(bb) “Prospectus” means the prospectus included in the Eligible Registration
Statement, including any form of prospectus or any preliminary prospectus, as
amended or supplemented by any prospectus supplement and by all other amendments
or supplements to such prospectus, including all post-effective amendments and
all material, if any, incorporated by reference or deemed to be incorporated by
reference into such prospectus.

(cc) “Registrable Securities” means all Purchased Shares and shares of Common
Stock issuable pursuant to the Granted Options and any securities into which
Common Stock may be converted or exchanged pursuant to any merger,
consolidation, sale of all or any part of the Company’s assets, corporate
conversion or other extraordinary transaction of the Company held by the OW
Group, other than any Common Stock or securities into which Common Stock may be
converted or exchanged that (i) have been sold by the OW Group to the public
either pursuant to a registration statement or Rule 144 or another exemption
from the registration requirements of the Securities Act, (ii) except in
connection with a Demand Request by the OW Group for a registration pursuant to
a Resale Shelf Registration Statement, in the hands of the OW Group is eligible
to be resold pursuant to Rule 144 without any volume limitation or (iii) shall
have ceased to be outstanding; provided, that when determining the amount of
Registrable Securities, only the Permitted Percentage of the Purchased Shares
and the Permitted Option Percentage of the shares of Common Stock issuable
pursuant to the Granted Options shall be included in such calculation.

(dd) “Registration Expenses” means all expenses incurred by the Company in
complying with Sections 6.1, 6.2 and 6.6 hereof, including, without limitation,
(i) all SEC and other registration and filing fees (including, without
limitation, fees and expenses with respect to (A) filings required to be made
with the Financial Industry Regulatory Authority and (B) securities or Blue Sky
laws, including, without limitation, any fees and disbursements of counsel for
the underwriters in connection with any filing and application made to or with
(and clearance by) the Financial Industry Regulatory Authority and any Blue Sky
qualifications of the Registrable Securities pursuant to Section 6.6(d)),
(ii) preparation, printing, messenger and delivery expenses, (iii) fees and
disbursements of counsel for the Company, (iv) fees and disbursements of
independent certified public accountants and any other persons, including
special experts retained by the Company, (v) expenses related to any special
audits incident to or required by any such registration, in each case, whether
or not any Eligible Registration Statement is filed or becomes effective,
(vi) all fees and expenses related to the listing of the Registrable Securities
on any securities exchange, (vii) all internal expenses of the Company,
including the compensation of officers and employees of the Company and the fees
and expenses in connection with any annual audit and (viii) the fees and
expenses of one counsel for the OW Group in connection with the review of any
registration statement, not to exceed $10,000 for each registration. For the
avoidance of doubt, any stamp, transfer or similar taxes or duties payable by
the OW Group in connection with any registration, sale or distribution of
Registrable Securities shall be borne by the OW Group and not by the Company.

(ee) “Resale Shelf Registration Statement” means a “shelf” registration
statement on Form S-3 pursuant to Rule 415 under the Securities Act; provided
that any sales of

 

5



--------------------------------------------------------------------------------

securities thereunder will not (i) require a prospectus supplement, (ii) require
any additional cooperation from the Company (except as set forth in
Section 6.4(b)) or (iii) be made pursuant to an underwritten offering.

(ff) “SEC” or “Commission” means the Securities and Exchange Commission.

(gg) “Securities Act” means the Securities Act of 1933, as amended.

(hh) “Significant Block” means five percent (5%) or more of the Company’s issued
and outstanding Common Stock.

(ii) “Strategic Collaboration Agreement” means the Strategic Collaboration
Agreement, dated as of the date hereof, by and between OW and the Company.

(jj) “Subsidiary” means, any Person of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions is directly or indirectly owned or controlled by the Company or by one
or more of its Subsidiaries.

(kk) “Threshold Block” means one percent (1%) or more of the Company’s issued
and outstanding Common Stock.

(ll) “Transaction Documents” means, collectively, this Agreement, the Option
Agreement, the Strategic Collaboration Agreement and the Voting Agreement.

(mm) “Transfer” means any sale, assignment, encumbrance, hypothecation, pledge,
conveyance in trust, gift, transfer by request, devise or descent, entry into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership (whether to be settled by delivery of the
Purchased Shares, in cash or otherwise) or other transfer or disposition of any
kind, including, but not limited to, transfers to receivers, levying creditors,
trustees or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors whether voluntary or by operation of law, directly or
indirectly, of any Purchased Shares.

(oo) “Voting Agreement” means the Voting Agreement, dated as of the date hereof,
by and between Artal and OW.

(pp) “Voting Stock” of the Company as of any date means the shares of capital
stock of the Company that is at the time entitled to vote in the election of the
Board of Directors of the Company.

ARTICLE II

ISSUANCE OF THE PURCHASED SHARES

Section 2.1. Share Purchase. Upon the terms and subject to the conditions set
forth in this Agreement, OW hereby offers to purchase, and the Company hereby
accepts such

 

6



--------------------------------------------------------------------------------

offer to purchase and agrees to issue and sell to OW, the Purchased Shares (the
“Share Purchase”), in consideration of the payment by OW to the Company of cash
by wire transfer in the amount of $43,198,679.37 (the “Purchase Price”)).

Section 2.2. Closing. The closing of the Share Purchase (the “Closing”) shall
take place at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York 10017, as promptly as practicable on or after the
date hereof. The date on which the Closing occurs is referred to as the “Closing
Date”.

Section 2.3. Transactions to be Effected At or Prior to the Closing. At or prior
to the Closing, the transactions below shall take place in the following order,
on the same day (except to the extent such day is not a business day, the
transactions set forth in clauses (f) through (h) below shall take place as
promptly as practicable on or after the date hereof, but in no event later than
the End Date (as defined below)):

(a) The Company shall have provided OW with a copy of the resolutions duly
adopted by the Board of Directors, (i) increasing the size of the Board of
Directors to ten, (ii) appointing OW as a director of the Company to fill the
newly-created directorship resulting from such increase, such appointment to be
effective immediately after, and only upon, the Closing and (iii) approving the
grant by the Company to OW of the right to appoint an Observer as set forth in
Section 4.1, such grant to be effective immediately after, and only upon, the
Closing.

(b) The Company shall have provided OW with a copy of the written consent
evidencing the approval by the holders of a majority of the outstanding shares
of Common Stock of the Company of the issuance of the Granted Options (the
“Shareholder Consent”), which approval shall be effective in accordance with the
terms thereof.

(c) The Company and OW shall execute and deliver this Agreement.

(d) The Company and OW shall execute and deliver the Strategic Collaboration
Agreement and, in consideration of OW entering into the Strategic Collaboration
Agreement and the performance of her obligations therein, the Company shall
issue the Granted Options to OW pursuant to the Option Agreement. Each of the
Strategic Collaboration Agreement and the Option Agreement is effective as of
the date hereof in accordance with the terms of such agreement.

(e) Artal and OW shall execute and deliver the Voting Agreement.

(f) The Company shall receive the approval of The New York Stock Exchange with
respect to the supplemental listing of the Purchased Shares and the reservation
for issuance on The New York Stock Exchange of the shares issuable upon exercise
of the Granted Options.

(g) OW (or its designees) shall deliver to the Company payment by wire transfer
of immediately available funds, to one or more bank accounts designated in
writing by the Company, in an aggregate amount in cash equal to the Purchase
Price and, substantially concurrently therewith, the Company shall issue to OW
the Purchased Shares in electronic book-entry form.

(h) The Company shall deliver to OW the irrevocable letter of instructions
addressed to the Company’s transfer agent, relating to the issuance of the
Purchased Shares.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties of the Company. The Company
represents and warrants to OW as of the date hereof and as of the Closing Date
that:

(a) Existence and Power. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Virginia.
The Company has all power and authority, corporate and otherwise, and all
governmental licenses, franchises, permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
the business as presently conducted and as proposed to be conducted, except as
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the business, results of operations or financial
condition of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”).

(b) Capitalization. The authorized capital stock of the Company consists of
(i) 1,000,000,000 shares of Common Stock and (ii) 250,000,000 shares of
preferred stock, no par value per share (the “Preferred Stock”), of which
(A) 1,000,000 shares are designated as “Series A Preferred Stock” and
(B) 10,000,000 shares are designated as “Series B Junior Participating Preferred
Stock”. As of October 18, 2015, there were 57,258,919 shares of Common Stock
issued and outstanding and no shares of Preferred Stock outstanding. As of the
date of this Agreement, no shares of Common Stock or Preferred Stock were
reserved for issuance, except for an aggregate of 3,134,860 shares of Common
Stock reserved for issuance upon the exercise of outstanding stock options and
the settlement of restricted stock units issued under the Company’s equity
incentive plans and stock incentive plans. All of the issued and outstanding
shares of Common Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights.

(c) Authority; Approvals. The Company has full corporate power and authority to
execute and deliver each of the Transaction Documents to which it is a party and
to consummate the transactions contemplated thereby. The execution and delivery
of each of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated thereby have been duly and
validly approved by all necessary corporate action of the Company, and no other
corporate and no shareholder proceedings on the part of the Company are
necessary to approve such Transaction Documents or to consummate the
transactions contemplated thereby. Each of the Transaction Documents to which it
is a party has been duly and validly executed and delivered by the Company and
(assuming due execution and delivery by OW) constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally
(collectively, the “Enforceability Exceptions”).

 

8



--------------------------------------------------------------------------------

(d) Non-Contravention. The execution, delivery and performance of the
Transaction Documents to which it is a party, and the consummation by the
Company of the transactions contemplated hereby and thereby, does not and will
not (i) contravene or conflict with the Articles and Bylaws, (ii) contravene or
conflict with or constitute a violation of any provision of any Law or Order
binding upon the Company, (iii) constitute a default under or breach of (with or
without the giving of notice or the passage of time or both) or violate or give
rise to any right of termination, cancellation or acceleration of any contract
or other instrument or obligations binding upon the Company or by which any
shares of the Common Stock or Preferred Stock or any of the Company’s assets is
or may be bound or (iv) result in the creation or imposition of any Lien on any
of the shares of Common Stock or Preferred Stock or any of the Company’s assets,
except, in each of clauses (ii), (iii) and (iv), as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(e) Consents and Approvals. Assuming the accuracy of the representations of OW
as set forth in this Agreement, as of the Closing Date, no consents or approvals
of, or filings or registrations with, any federal, state or local court,
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, body or other governmental entity or self-regulatory
organization (each, a “Governmental Entity”) or of or with any other third party
by or on behalf of the Company or any of its Subsidiaries are necessary for the
execution and delivery by the Company of any Transaction Document to which it is
a party and the consummation by the Company of the transactions contemplated
thereby, except for (A) the filing of an information statement on Schedule 14C
(the “Schedule 14C Information Statement”) relating to the Shareholder Consent
with the Securities and Exchange Commission and the furnishing thereof to the
holders of Common Stock that did not execute the Shareholder Consent but were
entitled to vote on the date the Shareholder Consent was delivered to the
Company in accordance with the Exchange Act, (B) those already obtained or made
and (C) any securities or “blue sky” filings of any state.

(f) Valid Issuance of Purchased Shares. When the Purchased Shares are issued and
delivered to OW against receipt of the consideration therefor, such shares will
be validly issued, fully paid, non-assessable and free of preemptive rights and
will be delivered to OW free and clear of all Liens. Except for the transactions
contemplated in the Transaction Documents and the grant of certain restricted
stock awards pursuant to the Term Sheet for Consultant Restricted Stock Awards,
dated as of the date hereof, the issuance and delivery of the Purchased Shares
does and will not cause the vesting of any securities of the Company to
accelerate, or trigger or create in any Person the right to acquire, purchase,
exercise, exchange or convert any securities of the Company into Common Stock.

(g) SEC Filings; Financial Statements. All forms, reports, schedules, statements
and documents required to be filed with the SEC by the Company (the “SEC
Reports”) since the beginning of the Company’s most recent fiscal year were
prepared in accordance and complied as of their respective filing dates, in all
material respects, with the requirements of the Securities Act and Exchange Act
and the rules promulgated thereunder and did not at the time they were filed (or
if amended or superseded by a later filing prior to the date hereof, then on the
date of such later filing) contain any untrue statement of material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Except as

 

9



--------------------------------------------------------------------------------

otherwise disclosed in an SEC Report, each of the audited and unaudited
consolidated financial statements (including, in each case, any related notes
and schedules thereto) contained in the SEC Reports (or if amended or superseded
by a later filing prior to the date hereof, then on the date of such later
filing) (i) complied in all material respects with applicable accounting
requirements and the published regulations of the SEC with respect thereto,
(ii) were prepared in accordance with GAAP (except, in the case of unaudited
financial statements, to the extent otherwise permitted by the rules and
regulations of the SEC) applied on a consistent basis throughout the periods
involved (except as may be indicated therein or as described in the notes
thereto) and (iii) fairly present in all material respects the financial
position of the Company as of the respective dates thereof and the consolidated
results of operations and cash flows for the periods indicated (subject in the
case of unaudited financial statements to normal year-end adjustments and to any
other adjustments described therein, including the notes thereto).

Section 3.2. Representations and Warranties of OW.

OW hereby represents and warrants to the Company as of the date hereof and as of
the Closing Date that:

(a) Authorization; Approvals. OW has full power and authority to execute and
deliver each of the Transaction Documents and to consummate the transactions
contemplated thereby. Each of the Transaction Documents has been executed and
delivered by OW and (assuming due authorization, execution and delivery by the
Company) constitutes a valid and binding obligation of OW, enforceable against
OW in accordance with its terms, subject to Enforceability Exceptions.

(b) Non-Contravention. The execution, delivery and performance of the
Transaction Documents and the consummation by OW of the transactions
contemplated hereby and thereby, does not and will not (i) contravene or
conflict with or constitute a violation of any provision of any Law or Order
binding upon OW or (ii) constitute a default under or breach of (with or without
the giving of notice or the passage of time or both) or violate any contract or
other instrument or obligations binding upon OW, except, in each of clauses
(i) and (ii), as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of OW to perform, and
the performance by OW of, her obligations under the Transaction Documents.

(c) Consents and Approvals. No consents or approvals of, or filings or
registrations with, any Governmental Entity or of or with any other third party
by or on behalf of OW is necessary for the execution and delivery by OW of the
Transaction Documents and the consummation by OW of the transactions
contemplated thereby.

(d) Ownership of the Company; Control of the Charitable Organization. Except for
the transactions contemplated in the Transaction Documents, none of OW or any of
her Affiliates holds or has any rights to acquire, whether directly or
indirectly, any Common Stock or any other voting or equity securities of the
Company, or any securities convertible into, exchangeable for or exercisable for
Common Stock or any other voting or equity securities of the Company. The
Charitable Organization is controlled by OW.

 

10



--------------------------------------------------------------------------------

(e) Accredited Investor; Experience. OW is an “accredited investor” (as defined
in Rule 501 under the Securities Act) and is capable of evaluating the merits
and risks of her investment in the Company and has the capacity to protect her
own interests.

(f) Acquisition for Own Account. OW is acquiring the Purchased Shares for her
own account for investment purposes, and not with a view to, or for the sale in
connection with, any distribution thereof in violation of the Securities Act,
and the rules and regulations of the SEC promulgated thereunder, or that would
require the issuance of the Purchased Shares pursuant to this Agreement to be
registered under the Securities Act.

(g) No Reliance. OW has relied upon the representations and warranties set forth
herein and her own investigations and diligence, including a review of the
Company’s annual, quarterly and current reports and other documents filed with
or furnished to the SEC, and not upon any other information provided by or on
behalf of the Company in making the decision to purchase the Purchased Shares.
OW understands and acknowledges that neither the Company nor any of the
Company’s representatives, agents or attorneys is making or has made at any time
any warranties or representations of any kind or character, express or implied,
with respect to any matter or the Common Stock, except as expressly set forth
herein.

ARTICLE IV

BOARD NOMINATION RIGHTS

Section 4.1. Director Designee. The OW Group shall have the right to
(i) designate OW or, in the event of the death or permanent disability of OW,
another individual that is reasonably acceptable to the Company to be a director
of the Company (OW or her designee in such capacity, the “Director Designee”),
and the Company shall cause the Director Designee to be nominated as a director
of the Company unless and until such Director Designee is unwilling or unable to
serve as a director, and (ii) so long as OW is the Director Designee, designate
an individual that is reasonably acceptable to the Company (the “Observer”) to
attend meetings of the Board of Directors and receive copies of all documents
distributed to the members of the Board of Directors in their capacity as
directors in connection with any such meetings; provided that (x) the Observer
sign a confidentiality agreement to avoid any breach of confidentiality
obligations and (y) if an issue is to be discussed or otherwise arises at a
meeting of the Board of Directors, which, in the reasonable judgment of the
Board of Directors cannot be discussed in the presence of the Observer in order
to avoid any breach of fiduciary duties of any director or preserve
attorney-client privilege, then such issue may be discussed without the Observer
being present and may be deleted from any materials being distributed in
connection with any meeting at which such issues are to be discussed. The OW
Group may not assign or transfer its board observer rights referred to in clause
(ii) above without the consent of the Company and in such case, only to the
extent the transferee is bound by customary conditions to be mutually agreed,
including without limitation the transferee’s compliance with the requirements
set forth herein. It is understood and agreed that in the event that a vacancy
is created at any time as a result of (i) the death or permanent disability of
any Director Designee or (ii) the retirement, resignation or removal (with or
without cause) of any Director Designee other than OW, then the OW Group shall
have the right to designate a replacement director (who shall be reasonably
acceptable to the Company and shall satisfy the eligibility requirements in
Section 4.3) to fill such vacancy.

 

11



--------------------------------------------------------------------------------

Section 4.2. Obligations of the Company.

(a) Board Size; Election Upon Closing. On or prior to the date of this
Agreement, the Company shall have taken all necessary actions within its control
to (x) increase the number of directors of the Company to ten (10) (until and
unless thereafter changed in accordance with applicable laws of the Commonwealth
of Virginia, the Articles and the Bylaws) and (y) appoint OW as a Class II
director of the Company (with a term expiring in 2018, but subject to the
election by the shareholders of the Company at the Company’s regular annual
meeting in 2016, as required under the laws of the Commonwealth of Virginia),
such appointment to be effective immediately after, and only upon, the Closing.

(b) Nomination. Except as otherwise prohibited by applicable Law or the
Company’s articles of incorporation or bylaws then in effect, the Company shall
cause the Director Designee to be (x) nominated for election to the Board of
Directors and included in the Board of Director’s slate of nominees recommended
to the shareholders of the Company for each election of directors, and recommend
to the shareholders of the Company that the Director Designee be elected to the
Board of Directors (to the extent that directors of the Director Designee’s
class are to be elected at such meeting for so long as the Board of Directors is
classified but in any event including the first shareholder meeting following
the Closing Date at which directors are elected) or (y) included in the proxy
statement (if any) prepared by management of the Company in connection with
soliciting proxies for every meeting of the shareholders of the Company called
with respect to the election of members of the Board of Directors (to the extent
that directors of the Director Designee’s class are to be elected at such
meeting for so long as the Board of Directors is classified but in any event
including the first shareholder meeting at which directors are elected following
the Closing Date), and at every adjournment or postponement thereof, and on
every action or approval by written consent of the shareholders of the Company
or the Board of Directors with respect to the election of members of the Board
of Directors (to the extent that directors of the Director Designee’s class are
to be elected at such meeting or pursuant to such written consent for so long as
the Board of Directors is classified but in any event including the first
shareholder meeting at which directors are elected following the Closing Date).
Except as otherwise required by applicable Law, the Company shall not take any
action to cause the removal without cause of the Director Designee, unless it is
directed to do so by the OW Group.

Section 4.3. Eligibility of Director Designee. Notwithstanding the other
provisions of this Article IV, the Company shall not be obligated to cause to be
nominated for election to the Board of Directors (or to be included in the Board
of Directors’ slate of nominees to the Company’s shareholders or any proxy
statement prepared by management of the Company in connection with soliciting
proxies for meetings of the shareholders of the Company called with respect to
the election of members of the Board of Directors) or recommend to the Company’s
shareholders the election of the Director Designee in the event that (i) the
Board of Directors makes a Final Determination, in good faith, after receiving
advice from a reputable outside legal counsel, that such action would constitute
a breach of its fiduciary duties (or otherwise violate applicable Law), (ii) the
Company makes a Final Determination after receiving advice from a reputable
outside legal counsel that the Director Designee would not be qualified under
any applicable Law to serve as a director of the Company, (iii) the Director
Designee has been involved in any of the events enumerated in Item 2(d) or
(e) of Schedule 13D under the

 

12



--------------------------------------------------------------------------------

Exchange Act, (iv) the Director Designee is currently the target of an
investigation by any governmental authority or agency relating to felonious
criminal activity or is subject to any order, decree, or judgment of any court
or agency prohibiting service as a director of any public company or providing
investment or financial advisory services or (v) the Director Designee has
declared or otherwise indicated (whether publicly or to the Company or the Board
of Directors) that she or he is unwilling or unable to serve as a director or
otherwise takes actions inconsistent with her or his election. “Final
Determination” means a majority of the Board of Directors (excluding the
Director Designee) has determined that an event contemplated by clause (i) or
(ii) of the preceding sentence has occurred, after the Director Designee (A) has
been provided with prompt notice of any meeting of the Board of Directors, a
committee thereof, or inquiry related to the Company’s potential enforcement of
this Section 4.3, and all documents and information relating thereto, (B) has
been afforded a reasonable time to consult with legal counsel and (C) has had
the opportunity to present a case to the Board of Directors. If any event
described in clause (i) through (v) of the second preceding sentence occurs,
(x) if the Director Designee is OW, then the OW Group shall forfeit her rights
under this Agreement to designate the Director Designee as a member of the Board
of Director and shall not have any right to a replacement designee and (y) if
the Director Designee is an individual other than OW, then the OW Group shall
designate a replacement designee who shall be reasonably acceptable to the
Company and shall satisfy the eligibility requirements set forth in this
Section 4.3 and such replacement designee shall thereafter constitute a
“Director Designee” under this Agreement. The Company shall promptly notify the
OW Group in writing of any objection to the Director Designee in advance of the
date on which proxy materials are mailed by the Company in connection with such
election of directors.

Section 4.4. Resignation. If the OW Group Transfers Common Stock such that OW’s
rights and obligations set forth in this Article IV are terminated pursuant to
Section 4.5, at the request of the Company, the Director Designee shall offer to
resign as a director effective as of the Company’s next annual meeting of
shareholders.

Section 4.5. Termination. The rights and obligations of the OW Group and the
Company (including, without limitation, the right of the OW Group to appoint the
Director Designee and the obligation of the Company to cause the Director
Designee to be nominated for election to the Board of Directors) set forth in
this Article IV shall (i) only be effective immediately after, and only upon,
the Closing (except that Section 4.2(a) shall be effective upon the due
execution and delivery of this Agreement by the parties hereto) and
(ii) terminate on the date the OW Group owns less than 3% of the issued and
outstanding Common Stock and, from such date of termination, OW (or her designee
in the event of her death or permanent disability, and any replacement designee
thereof) shall no longer be deemed to be a “Director Designee”.

Section 4.6. Director Designee’s Remedies. Subject to Section 4.3, if OW as the
Director Designee is not elected to the Board of Directors (other than as a
result of such Director Designee’s noncompliance with, or inability to satisfy
the director eligibility requirements set forth in, this Article), or the
Company does not take all necessary action to nominate and recommend such
Director Designee in accordance with this Article: (i) the Permitted Percentage
and Permitted Option Percentage shall be 100%, (ii) neither the restrictions on
transfer set forth in Article V, nor the Company’s right of first offer and
right of first refusal set forth in Article VII, shall apply to the Purchased
Shares or shares of Common Stock issued or

 

13



--------------------------------------------------------------------------------

issuable upon exercise of the Granted Options (collectively, the “Shares”) and
(iii) OW Group’s obligations under Section 6.9 shall terminate. The rights and
remedies of the OW Group set forth in this Section 4.6 are in addition to any
rights or remedies provided by law or equity.

ARTICLE V

RESTRICTIONS ON TRANSFER

Section 5.1. Restrictions on Transfer.

(a) The OW Group agrees not to make any Transfer of all or any portion of the
Purchased Shares, except that the OW Group shall be permitted to (i) make
Permitted Transfers and (ii) Transfer a number of Purchased Shares not to
exceed, in the aggregate, the Permitted Amount. Any Transfer described in clause
(ii) shall be subject to the Company’s right of first offer or right of first
refusal as set forth in Article VII.

(b) Notwithstanding anything herein to the contrary, upon a Change in Control,
the Permitted Percentage and Permitted Option Percentage shall be deemed to be
100%.

(c) Notwithstanding anything to the contrary in this Agreement, the OW Group
agrees that it will not effect any Transfer of Purchased Shares unless such
Transfer is made pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act and, in either case, in
compliance with all applicable state securities laws and all applicable
securities laws of any other jurisdiction. The Company agrees, and the OW Group
understands and consents, that the Company will not take any action to cause or
permit the Transfer of any Purchased Shares to be made on its books (or on any
register of securities maintained on its behalf) unless the Transfer is
permitted by and has been made in accordance with the terms of this Agreement
and all applicable securities laws. The OW Group agrees that in connection with
any Transfer of Purchased Shares that is not made pursuant to a registration
statement, the Company may, in its sole discretion, request an opinion,
certifications and other information in form and substance reasonably
satisfactory to the Company and from counsel reasonably satisfactory to the
Company stating that such transaction is exempt from registration under the
Securities Act.

(d) The Purchased Shares shall be stamped or otherwise imprinted with legends
substantially similar to the following (in addition to any legend required under
applicable state securities laws) or if held in electronic form, shall be held
in an account by the Company’s stock transfer agent subject to restrictions on
Transfer substantially consistent with the following legend, which shall be
furnished in accordance with applicable Law:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION

 

14



--------------------------------------------------------------------------------

STATEMENT UNDER THE ACT COVERING ANY SUCH TRANSACTION OR (B) PURSUANT TO AN
EXEMPTION FROM REGISTRATION THEREUNDER, SUBJECT TO THE COMPANY’S RIGHT TO
RECEIVE AN OPINION OF COUNSEL, CERTIFICATIONS AND OTHER INFORMATION IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY AND FROM COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM SUCH
REGISTRATION REQUIREMENTS.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SHARE
PURCHASE AGREEMENT DATED AS OF OCTOBER 18, 2015, AMONG THE SHAREHOLDER AND THE
COMPANY (AS THE SAME MAY BE AMENDED AND IN EFFECT FROM TIME TO TIME). NO SALE,
PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH SHARE
PURCHASE AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY.

(e) The OW Group acknowledges and agrees that any Transfer of the limited
liability company interests, partnership interests, shares or other similar
equity interests in any member of the OW Group or a parent entity of such member
will be deemed to constitute a Transfer of Purchased Shares, and any proposed
Transfer of all or any portion of any such interests in any member of the OW
Group or a parent entity of such member shall be subject to compliance with the
terms of this Agreement as such terms apply to the OW Group.

Section 5.2. Remedy for Prohibited Transfer. In the event that any member of the
OW Group Transfers any Purchased Shares in contravention of Section 5.1, such
Transfer shall be null and void, and the Company agrees it will not take any
action to effect such a Transfer nor will it treat any alleged transferee as the
holder of such Purchased Shares.

Section 5.3. Share Adjustments. Solely in determining the Permitted Amount, the
number of Purchased Shares shall be proportionately adjusted to reflect any
stock dividend, stock split, reverse stock split, stock combination,
recapitalization or the like that occurs after the date hereof.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

REGISTRATION RIGHTS

Section 6.1. Demand Registration.

(a) If the Company shall receive a written request (a “Demand Request”) from the
OW Group that the Company file a registration statement under the Securities Act
covering the registration of all or a portion of the Registrable Securities
owned by the OW Group, then the Company shall, subject to the limitations of
this Section 6.1, effect, as expeditiously as reasonably possible, the
registration under the Securities Act of all Registrable Securities in
accordance with the intended method of distribution thereof that the OW Group
requests to be registered, subject to the provisions of Section 6.1(c). The OW
Group shall have the right to make two (2) Demand Requests on or after the
earlier to occur of the following: (i) the date that is the third anniversary of
the date of this Agreement; and (ii) the date that OW as the Director Designee
is not elected to the Board of Directors (other than as a result of such
Director Designee’s noncompliance with, or inability to satisfy the director
eligibility requirements set forth in, Article IV); provided, that the OW Group
shall not make more than one Demand Request within any six-month period.

(b) If the OW Group intends to distribute the Registrable Securities covered by
its request by means of an underwritten public offering, it shall so advise the
Company as a part of their request made pursuant to this Section 6.1. The OW
Group shall have the right to select the investment bank or banks and managers
to administer any offering made in connection with a Demand Request, including
the lead managing underwriter; provided that such investment banks or managers
shall be reasonably acceptable to the Company; provided, further, that if the OW
Group declines to exercise such right, the Company shall select the investment
bank or banks and managers to administer the offering, but the OW Group shall
continue to have such right pursuant to this Section 6.1(b) in any subsequent
underwritten public offering.

(c) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to (i) effect a registration pursuant to Section 6.1 unless the
Registrable Securities requested to be registered by the OW Group, together with
all other shares of Common Stock requested to be registered by any other holder
of piggyback registration rights (each, an “Other Piggyback Holder”) pursuant to
any agreement containing similar registration rights as those contained in this
Article VI (such other shares, the “Other Registrable Securities”), are
reasonably expected to result in aggregate gross cash proceeds in excess of
(x) in the case of a Resale Shelf Registration Statement, ten (10) million
dollars ($10,000,000) and (y) in the case of any other form of registration
statement, thirty (30) million dollars ($30,000,000) or (ii) prepare, file,
effect or maintain a shelf registration statement on Form S-3 (or any successor
to Form S-3) or any similar shelf registration statement (other than a Resale
Shelf Registration Statement) under the Securities Act for the purposes of
compliance with any Demand Right pursuant to this Section 6.1.

Section 6.2. Piggyback Registrations.

(a) From and after the second anniversary of the date of this Agreement, the
Company shall notify the OW Group (unless the OW Group has demanded such
registration pursuant to Section 6.1) in writing at least five (5) business days
prior to the initial public filing of any Eligible Registration Statement. Such
notice from the Company shall state the intended method of distribution of the
Registrable Securities included in such Eligible Registration Statement. The
Company shall afford the OW Group the opportunity to include Registrable
Securities in such Eligible Registration Statement so long as it agrees to sell
its Registrable

 

16



--------------------------------------------------------------------------------

Securities pursuant to the same method of distribution. If the OW Group desires
to include Registrable Securities held by it in any such Eligible Registration
Statement, it shall, within two (2) business days after the above-described
notice from the Company, so notify the Company in writing. Any such notice from
the OW Group shall (i) specify the amount of Registrable Securities that the OW
Group would like to include in such Eligible Registration Statement and
(ii) include the agreement of the OW Group to participate in any related
underwritten offering on the same terms as the other participating Holders. Upon
such written notice from the OW Group, the Company will use its best efforts to
effect the registration under the Securities Act of all Registrable Securities
which the OW Group has requested to be registered. If the OW Group decides not
to or is unable to include all of its Registrable Securities in any Eligible
Registration Statement filed by the Company, the OW Group shall nevertheless
continue to have the right to include Registrable Securities in any subsequent
Eligible Registration Statement as may be filed by the Company, all upon the
terms and conditions set forth herein. Prior to the effectiveness of the
applicable Eligible Registration Statement, the OW Group may withdraw from such
Eligible Registration Statement any of the Registrable Securities at any time
upon written notice to the Company.

(b) Underwriting. If the Eligible Registration Statement under which the Company
gives notice under this Section 6.2 is for an underwritten offering, the Company
shall so advise the OW Group. In such event, the right of the OW Group to be
included in an Eligible Registration Statement pursuant to this Section 6.2
shall be conditioned upon the OW Group’s participation in such underwriting by
executing and delivering a custody agreement and power of attorney in form and
substance reasonably satisfactory to the Company with respect to such
Registrable Securities (the “Custody Agreement and Power of Attorney”), which
Custody Agreement and Power of Attorney shall permit the OW Group to, prior to
the effectiveness of such Eligible Registration Statement, withdraw any of the
Registrable Securities at any time from such Eligible Registration Statement
upon written notice to the Company and the custodian. The Custody Agreement and
Power of Attorney will provide, among other things, that (i) the OW Group will,
to the extent applicable, deliver to and deposit in custody with the custodian
and attorney-in-fact named therein one or more certificates representing such
Registrable Securities, accompanied by duly executed stock powers in blank, and
irrevocably appoint said custodian and attorney-in-fact with full power and
authority to act under the Custody Agreement and Power of Attorney on the OW
Group’s behalf with respect to the matters specified therein, including, but not
limited to, the entry into an underwriting agreement (the “Underwriting
Agreement”“) in customary form with the underwriter(s) and such other documents
and agreements reasonably required in connection with such registration or
offering and (ii) the OW Group will perform its obligations under such
Underwriting Agreement and any other agreement entered into in connection with
such registration and/or offering. The OW Group also agrees to execute such
other documents and agreements as the Company may reasonably request to effect
the provisions of this Section 6.2 and any transactions contemplated hereby.

Section 6.3. Priority on Registrations. Notwithstanding any other provision of
this Article VI, if the lead managing underwriter or underwriters advise, in the
case of a requested registration pursuant to Section 6.1, the OW Group or, in
all other cases, the Company that marketing factors (including, but not limited
to, an adverse effect on the per share offering price) require a limitation of
the number of shares to be included in an underwritten offering (including
Registrable Securities), then the OW Group or the Company, as the case may be,
shall

 

17



--------------------------------------------------------------------------------

so advise all holders of Registrable Securities and all Other Piggyback Holders
who have requested to participate in such offering, that (i) if the requested
registration is pursuant to Section 6.1, the number of shares that may be
included in the underwriting shall be allocated first to the OW Group for its
own account, and second to the Company (to the extent it is selling shares of
Common Stock in such offering) and the Other Piggyback Holders who have duly
requested shares to be included therein on a pro rata basis based on the number
of shares proposed to be sold by the Company and the number of Other Registrable
Securities requested to be included by such Other Piggyback Holders, and (ii) if
the requested registration is not pursuant to Section 6.1, the number of shares
that may be included in the underwriting shall be allocated first to the Company
for its own account (to the extent such registration was initiated by the
Company) or to such Holder of Other Registrable Securities who demanded such
registration pursuant to demand rights similar to those set forth in this
Agreement, and second to the Company (to the extent such registration was not
initiated by the Company), the OW Group and the Other Piggyback Holders who have
duly requested shares to be included therein on a pro rata basis based on the
number of shares proposed to be sold by the Company (to the extent such
registration was not initiated by the Company), the number of Registrable
Securities requested to be included by the OW Group and the number of Other
Registrable Securities requested to be included by all such Other Piggyback
Holders. For any Other Piggyback Holder which is a partnership, limited
liability company or corporation, the partners, members or shareholders, as
applicable, of such Other Piggyback Holder and the estates and Family Members of
any such partners, members and shareholders and any trusts for the benefit of
any of the foregoing Person(s) shall be deemed to be a single “Other Piggyback
Holder,” and any pro rata reduction with respect to such “Other Piggyback
Holder” pursuant to this Section 6.3 shall be based upon the aggregate amount of
shares carrying registration rights owned by all Persons deemed to constitute
such “Other Piggyback Holder” (as defined in this sentence).

Section 6.4. Termination, Effectiveness, Postponement and Suspension of
Registration.

(a) Right to Terminate Registration. If the OW Group determines for any reason
not to proceed with any proposed registration requested pursuant to Section 6.1,
the OW Group shall promptly notify the Company in writing. Upon receipt of such
notice, the Company shall withdraw or terminate such registration whether or not
any Other Piggyback Holder has elected to include any Other Registrable
Securities in such registration. In addition, the Company shall have the right
to withdraw or terminate any proposed registration initiated by it and a Holder
of Other Registrable Securities shall have the right to withdraw or terminate
any proposed registration initiated by it, whether or not the OW Group or any
Other Piggyback Holder has elected to include Registrable Securities or Other
Registrable Securities, as the case may be, in such registration. The Company
shall promptly give notice of the withdrawal or termination of any registration
to the OW Group, to the extent the OW Group has elected to participate in such
registration. The Registration Expenses of any such withdrawn or terminated
registration shall be borne by the Company in accordance with Section 6.5.

(b) Effectiveness of the Registration Statement. The Company shall maintain the
effectiveness of the Eligible Registration Statement until the earlier of
(i) the date on which all Registrable Securities included in such Eligible
Registration Statement have actually been sold and (ii) the date that is (x) 180
days (in respect of a Resale Shelf Registration Statement) or (y) 90 days (in
respect of any Eligible Registration Statement other than a Resale Shelf
Registration Statement) from the effective date of such Eligible Registration
Statement.

 

18



--------------------------------------------------------------------------------

(c) Postponement or Suspension of Registration. If the filing, initial
effectiveness or continued use of an Eligible Registration Statement in respect
of a registration pursuant to this Agreement at any time would require the
Company to make a public disclosure of material non-public information,
(1) which disclosure in the good faith judgment of the Board of Directors (after
consultation with external legal counsel) (x) would be required to be made in
any registration statement so that such registration statement would not contain
a material misstatement or omission, (y) would not be required by applicable Law
to be made at such time but for the filing, effectiveness or continued use of
such Eligible Registration Statement and (z) would reasonably be expected to
have a material adverse effect on the Company or its business or on the
Company’s ability to effect a material proposed acquisition, disposition,
financing, business opportunity, reorganization, recapitalization or similar
transaction or (2) during a customary “blackout” period of the Company, then the
Company may, upon giving prompt written notice of such determination to the OW
Group, delay the filing or initial effectiveness of, or suspend the use of, such
Eligible Registration Statement; provided, that the Company shall not be
permitted to do so pursuant to clause (1) above (x) more than two times during
any twelve (12) month period or (y) for a period exceeding thirty (30) days on
any one occasion (unless a longer period is consented to by the OW Group) (the
“Suspension Period”). In the event the Company exercises its rights under the
preceding sentence, the OW Group agrees to suspend, promptly upon its receipt of
the notice referred to above, its use of any prospectus relating to such
registration in connection with any sale or offer to sell Registrable
Securities. If so requested by the Company, the OW Group shall use its
reasonable best efforts to deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in the OW Group’s possession, of
the prospectus relating to such Registrable Securities at the time of receipt of
such notice. The Company agrees that, in the event it exercises its rights under
this Section 6.4(c), it shall (i) promptly notify the OW Group of the
termination or expiration of any Suspension Period, (ii) within thirty (30) days
after delivery of the notice referred to above (unless a longer period is
consented to by the OW Group), resume the process of filing or request for
effectiveness, or update the suspended registration statement, as the case may
be, as may be necessary to permit the OW Group to offer and sell its Registrable
Securities in accordance with applicable Law and (iii) if an Eligible
Registration Statement that was already effective had been suspended as result
of the exercise of such rights by the Company, promptly notify the OW Group
after the termination or expiration of any Suspension Period of the applicable
time period during which the Eligible Registration Statement is to remain
effective, which shall be extended by a period of time equal to the duration of
the Suspension Period.

Section 6.5. Expenses of Registration. Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration under
Sections 6.1 and 6.2 shall be borne by the Company. All underwriting fees and
selling commissions relating to the distribution of the Registrable Securities
and all taxes, if any, on the transfer and sale, respectively, of the
Registrable Securities being sold that are incurred in connection with any
registrations hereunder shall be borne by the OW Group. For the avoidance of
doubt, all underwriting fees, selling commissions and taxes incurred in
connection with any registration hereunder relating to securities sold by the
Company shall be borne by the Company.

 

19



--------------------------------------------------------------------------------

Section 6.6. Obligations of the Company. If and whenever the Company is required
to effect the registration of any Registrable Securities under the Securities
Act as provided in Sections 6.1 and 6.2 (to the extent the OW Group has
requested to include Registrable Securities in an Eligible Registration
Statement pursuant to clause (a) of such Section 6.1 or 6.2, as the case may
be), the Company shall effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
distribution thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as expeditiously as reasonably possible:

(a) Prepare and file with the SEC an Eligible Registration Statement on such
form as shall be available for the sale of the Registrable Securities by the OW
Group in accordance with the intended method of distribution thereof and the
provisions of this Article VI, and use its reasonable best efforts to cause each
such Eligible Registration Statement to become effective and remain effective as
provided herein; provided, however, that before filing any Eligible Registration
Statement or Prospectus or any amendments or supplements thereto (not including
documents that would be incorporated or deemed to be incorporated therein by
reference), the Company shall afford the OW Group, its counsel and the managing
underwriter, if any, an opportunity to review copies of all such documents
proposed to be filed. The Company shall not file any Eligible Registration
Statement or Prospectus or any amendments or supplements thereto in respect of
which the OW Group has a right to review prior to the filing of such document,
if the OW Group, its counsel or the managing underwriter, if any, shall
reasonably object, in writing, on a timely basis.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Eligible Registration Statement as may be necessary to keep such
Eligible Registration Statement continuously effective for the effectiveness
period; and comply with the provisions of the Securities Act, the Exchange Act
and the rules and regulations of the SEC promulgated thereunder applicable to it
with respect to the disposition of all securities covered by such Eligible
Registration Statement as so amended or in such Prospectus as so supplemented.

(c) Notify the OW Group, its counsel and the managing underwriter, if any,
promptly (but in any event within 10 business days), and confirm such notice in
writing, (i) when a Prospectus or any prospectus supplement or post-effective
amendment has been filed, and, with respect to an Eligible Registration
Statement or any post-effective amendment, when the same has become effective
(including in such notice a written statement that the OW Group may, upon
request, obtain, without charge, one conformed copy of such Eligible
Registration Statement or post-effective amendment including financial
statements and schedules, all documents incorporated or deemed to be
incorporated by reference and all exhibits), (ii) of the issuance by the SEC of
any stop order suspending the effectiveness of a Eligible Registration Statement
or of any order preventing or suspending the use of any preliminary prospectus
or the initiation of any proceedings for that purpose, (iii) if at any time when
a prospectus is required by the Securities Act to be delivered in connection
with sales of the Eligible Registrable Securities the representations and
warranties of the Company contained in any agreement (including any underwriting
agreement) contemplated by Section 6.6(k) below cease to be true and correct in
all material respects, (iv) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of an Eligible Registration

 

20



--------------------------------------------------------------------------------

Statement or any of the Registrable Securities for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event that makes any statement made in such
Eligible Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in such Eligible
Registration Statement, Prospectus or documents so that, in the case of such
Eligible Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the Company’s reasonable determination that a
post-effective amendment to an Eligible Registration Statement would be
appropriate.

(d) Use its reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of an Eligible Registration Statement or of any
order preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, and, if any such order is issued, to
obtain the withdrawal of any such order at the earliest possible moment.

(e) If requested by the managing underwriter, if any, or the OW Group,
(i) promptly incorporate in a post-effective amendment such information as the
managing underwriter, if any, or the OW Group reasonably requests to be included
therein to comply with applicable Law, (ii) make all required filings of such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such post-effective amendment,
and (iii) supplement or make amendments to such Eligible Registration Statement;
provided, however, that the Company shall not be required to take any actions
under this Section 6.6(e) that are not, in the opinion of counsel for the
Company, in compliance with applicable Law.

(f) Furnish to the OW Group and each managing underwriter, if any, without
charge, one conformed copy of the Eligible Registration Statement or Statements
and each post-effective amendment thereto, including financial statements and
schedules, all documents incorporated or deemed to be incorporated therein by
reference and all exhibits.

(g) Deliver to the OW Group, its counsel and the underwriters, if any, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the OW Group and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and an amendment or supplement
thereto.

(h) Prior to any public offering of Registrable Securities, to use its
reasonable best efforts to register or qualify, and cooperate with the OW Group,
the underwriters, if any, the sales agent and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as the

 

21



--------------------------------------------------------------------------------

OW Group or the managing underwriter, if any, reasonably request in writing; use
its reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the period during which the related
Eligible Registration Statement is required to be kept effective and use its
reasonable best efforts to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the applicable Eligible Registration Statement; provided,
however, that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it is not then so qualified or (B) take any
action that would subject it to general service of process or taxation in any
such jurisdiction where it is not then so subject.

(i) Upon the occurrence of any event contemplated by clause (v) or (vi) of
Section 6.6(c) above, as promptly as practicable prepare a supplement or
post-effective amendment to the Eligible Registration Statement or a supplement
to the related Prospectus or any document incorporated or deemed to be
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(j) Enter into an underwriting agreement in form, scope and substance as is
customary in underwritten offerings and take all such other actions as are
reasonably requested by the managing underwriter in order to expedite or
facilitate the registration or the disposition of such Registrable Securities,
and in such connection, (i) make such representations and warranties to the
underwriters, with respect to the business of the Company and its subsidiaries,
and the Eligible Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope no less favorable to the Company, taken as a whole,
than the underwriting agreement entered into by the Company in March 2006 with
respect to the issuance and sale of certain shares of the Common Stock;
(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions shall be reasonably satisfactory (in form, scope and
substance) to the managing underwriter), addressed to the underwriters covering
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by the underwriters; and
(iii) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Eligible Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings. The above shall be
done at each closing under such underwriting agreement, or as and to the extent
required thereunder.

(k) Use its reasonable best efforts to cause all Registrable Securities covered
by such Eligible Registration Statement to be listed on each securities exchange
on which the Common Stock of the Company is then listed.

(l) Comply with all applicable rules and regulations of the SEC and make
generally available to its security-holders earnings statements satisfying the
provisions of Section 11(a)

 

22



--------------------------------------------------------------------------------

of the Securities Act and Rule 158 thereunder (or any similar rule promulgated
under the Securities Act) no later than 45 days after the end of any 12-month
period (or 90 days after the end of any 12-month period if such period is a
fiscal year) (i) commencing at the end of any fiscal quarter in which
Registrable Securities are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effectiveness date of an Eligible Registration Statement, which
statements shall cover said 12-month periods.

Section 6.7. Delay of Registration; Furnishing Information. It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to Section 6.1 or 6.2 that the OW Group shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of distribution of such securities as required by Section 6.10
or as otherwise reasonably requested by the Company.

Section 6.8. Indemnification. In the event any Registrable Securities are
included in an Eligible Registration Statement under Section 6.1 or 6.2:

(a) To the fullest extent permitted by law, the Company will indemnify and hold
harmless OW, the OW Group, the partners, members, directors and officers of any
member of the OW Group, any underwriter (as defined in the Securities Act), the
directors and officers of such underwriter, and each person, if any, who
controls any member of the OW Group or such underwriter within the meaning of
the Securities Act or the Exchange Act (collectively, the “Non-Company
Indemnified Parties”), against any losses, claims, damages, or liabilities
(joint or several) to which they may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or suits, actions or proceedings in respect thereof) and
reasonable documented expenses that arise out of or are based upon any of the
following statements, omissions or violations by the Company: (i) any untrue
statement or alleged untrue statement of a material fact contained in such
Eligible Registration Statement or incorporated by reference therein, including
any preliminary prospectus, final prospectus or summary prospectus contained
therein or any amendments or supplements thereto or any document incorporated by
reference therein, or any other such disclosure document (including reports and
other documents filed under the Exchange Act and any document incorporated by
reference therein) or related document or report, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein (in the
case of an Eligible Registration Statement only), or necessary to make the
statements therein not misleading, in the case of a prospectus, in the light of
the circumstances when they were made, or (iii) any violation or alleged
violation by the Company or any of its subsidiaries of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any federal, state, foreign or
common law, rule or regulation in connection with the offering covered by such
Eligible Registration Statement (collectively, a “Violation”); and the Company
will reimburse each such Non-Company Indemnified Party for any reasonable legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability, suit, action or
proceeding; provided, however, that the indemnity agreement contained in this
Section 6.8(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, suit, action or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, delayed or conditioned, nor shall the Company be

 

23



--------------------------------------------------------------------------------

liable in any such case for any such loss, claim, damage, liability, suit,
action or proceeding to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such Eligible
Registration Statement by such Non-Company Indemnified Party.

(b) To the fullest extent permitted by law, the OW Group will, jointly and
severally, indemnify and hold harmless the Company, each of its directors,
officers, employees, agents, representatives, and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act, any underwriter (as defined in the Securities Act), the directors and
officers of such underwriter, and each person, if any, who controls such
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, employee, agent, representative,
controlling person or underwriter may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or suits, actions or proceedings in respect thereof) and
reasonable documented expenses that arise out of or are based upon any of the
following statements, omissions or violations: (i) any untrue statement or
alleged untrue statement of a material fact contained in such Eligible
Registration Statement or incorporated by reference therein, including any
preliminary prospectus, final prospectus or summary prospectus contained therein
or any amendments or supplements thereto or any document incorporated by
reference therein, or any other such disclosure document (including reports and
other documents filed under the Exchange Act and any document incorporated by
reference therein) or related document or report, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein (in the
case of an Eligible Registration Statement only), or necessary to make the
statements therein not misleading, in the case of a prospectus, in the light of
the circumstances when they were made, or (iii) any violation or alleged
violation by the Company or any of its subsidiaries of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any federal, state, foreign or
common law, rule or regulation in connection with the offering covered by such
Eligible Registration Statement (collectively, a “Holder Violation”), in each
case to the extent (and only to the extent) that such Holder Violation occurs in
reliance upon and in conformity with written information furnished by the OW
Group expressly for use in connection with such Eligible Registration Statement;
and the OW Group will reimburse any legal or other expenses reasonably incurred
by the Company or any such director, officer, employee, agent, representative,
controlling person or underwriter in connection with investigating or defending
any such loss, claim, damage, liability, suit, action or proceeding if it is
judicially determined that there was such a Holder Violation; provided, however,
that the indemnity agreement contained in this Section 6.8(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, suit,
action or proceeding if such settlement is effected without the consent of the
OW Group, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, further, that in no event shall any indemnity under this
Section 6.8(b) exceed the net proceeds from the offering received by the OW
Group upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(c) Promptly after receipt by an indemnified party under paragraph (a) or (b) of
this Section 6.8 (an “Indemnified Party”) of written notice of the commencement
of any claim, damage, suit, action or proceeding (including any governmental or
regulatory

 

24



--------------------------------------------------------------------------------

investigation) being brought or asserted against it, such Indemnified Party
will, if a claim in respect thereof is to be made against any indemnifying party
under paragraph (a) or (b) of this Section 6.8 (an “Indemnifying Party”),
deliver to the Indemnifying Party a written notice of the commencement thereof;
provided, that the failure of the Indemnified Party to deliver written notice to
the Indemnifying Party shall not relieve it from any liability it may have under
paragraph (a) or (b) of this Section 6.8 except to the extent such failure has
materially prejudiced the Indemnifying Party’s ability to defend such action
(through the forfeiture of substantive rights or defenses). The Indemnifying
Party shall have the right to participate in, and, to the extent the
Indemnifying Party so desires, jointly with any other Indemnifying Party who has
received a similar notice, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party in such
proceeding and shall pay the fees and expenses of such counsel relating to such
proceeding, and after notice from the Indemnifying Party to the Indemnified
Party of its election so to assume the defense thereof, the Indemnifying Party
shall not, except as specified below, be liable to such Indemnified Party under
paragraph (a) or (b) above, as the case may be, for any legal expenses of other
counsel. In any such proceeding, an Indemnified Party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the Indemnified
Party; provided the Indemnifying Party will pay the reasonable fees and expenses
of such counsel if (i) the Indemnifying Party and the Indemnified Party shall
have so mutually agreed; (ii) the Indemnifying Party has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Party; (iii) the Indemnified Party shall have reasonably concluded, based on the
advice of counsel, that there may be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Party; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interest between them. It is understood and agreed that the
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel that is required
to effectively defend against any such proceeding) for all Indemnified Parties,
and that all such fees and expenses shall be paid or reimbursed promptly. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which shall not be unreasonably withheld,
delayed or conditioned), but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify each
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Party shall, without the written consent
of the Indemnified Party (which shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Party is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Party,
unless such settlement (x) includes an unconditional release of such Indemnified
Party, in form and substance reasonably satisfactory to such Indemnified Party,
from all liability on claims that are the subject matter of such proceeding and
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Party.

(d) If the indemnification provided for in this Section 6.8 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any losses, claims, damages or liabilities referred to herein, the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall to the extent permitted by applicable Law contribute to

 

25



--------------------------------------------------------------------------------

the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the actions that resulted in such loss,
claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds from the offering made under such
Eligible Registration Statement received by such Holder.

(e) The parties hereto agree that it would not be just and equitable if
contribution pursuant to Section 6.8(d) were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(f) The obligations of the Company and the OW Group under this Section 6.8 shall
survive completion of any offering of Registrable Securities in an Eligible
Registration Statement and the termination of this Agreement.

(g) The obligations of the parties under this Section 6.8 will be in addition to
any liability, without duplication, which any party may otherwise have to any
other party.

Section 6.9. “Market Stand-Off” Agreement. The OW Group hereby agrees that the
OW Group shall not Transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale or other Transfer, any Lock-Up Security held by the OW
Group (other than those included in the registration) for a period specified by
the representative(s) of the underwriters of Registrable Securities or any other
securities sold in any offering in respect of which the OW Group received notice
from the Company in accordance with Section 6.2, such period not to exceed one
hundred and eighty (180) days following the effective date of a registration
statement of the Company filed under the Securities Act. The Company may impose
stop transfer instructions with respect to any Lock-Up Security subject to the
foregoing restriction until the end of said one hundred and eighty (180) day or
shorter period.

Section 6.10. Agreement to Furnish Information. The OW Group agrees to execute
and deliver such other agreements as may be reasonably requested by the Company
or the representative(s) of the underwriter(s) that are consistent with the OW
Group’s obligations under Section 6.9 or that are necessary to give further
effect thereto. In addition, if requested by the Company or such
representative(s), the OW Group shall provide, to the extent the OW Group has
elected to include Registrable Securities in an Eligible Registration Statement,
within one (1) business day of such request, such information relating to
itself, the Registrable Securities held by it and the registration and the
intended method of distribution of the Registrable Securities as

 

26



--------------------------------------------------------------------------------

may be reasonably requested by the Company or such representative(s) in
connection with the completion of any public offering of Common Stock pursuant
to such Eligible Registration Statement. The underwriters of Registrable
Securities are intended third party beneficiaries of Sections 6.9 and 6.10 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.

Section 6.11. Termination. The rights and obligations of the OW Group set forth
in this Article VI (other than those set forth in Section 6.8) shall terminate
on the earlier of the date (i) that the OW Group owns less than 3% of the issued
and outstanding Common Stock or (ii) solely with respect to Section 6.9, upon
the OW Group enforcing its rights under Section 4.6.

ARTICLE VII

RIGHT OF FIRST OFFER AND RIGHT OF FIRST REFUSAL

Section 7.1. Right of First Offer for 144 Sales.

(a) Subject to the restrictions set forth in Section 5.1 of this Agreement and
Section 5.3 of the Option Agreement, in the event any member of the OW Group
proposes to Transfer (other than a Permitted Transfer) a Threshold Block, in a
transaction or series of related transactions, of Shares in a 144 Sale, the OW
Group shall furnish to the Company a written notice of such proposed Transfer (a
“ROFO Sale Notice”) at least 48 hours prior to the opening of trading on The New
York Stock Exchange (or such other primary stock exchange upon which the Common
Stock is listed) on the business day that the OW Group proposes to begin to
effect such 144 Sale.

(b) The ROFO Sale Notice shall include:

(i) (A) the number of Shares proposed to be sold (the “ROFO Shares”), (B) the
per share purchase price in cash at which the OW Group is prepared to Transfer
such ROFO Shares (the “ROFO Sale Price”) and (C) the date the OW Group proposes
to begin to effect such 144 Sale; and

(ii) an offer to sell to the Company and/or a designee of the Company all or a
portion of the ROFO Shares at the ROFO Sale Price.

(c) If the Company wishes to purchase (and/or cause a designee to purchase) all
or a portion of the ROFO Shares at the ROFO Sale Price, the Company shall
deliver a notice (a “ROFO Purchase Notice”) to the OW Group no later 8:00 a.m.
New York time on the business day that the OW Group proposes to effect such 144
Sale specifying the number of ROFO Shares it wishes to purchase (and/or cause a
designee to purchase) from the OW Group. The closing of the purchase of such
ROFO Shares by the Company and/or any such designee shall take place no later
than five (5) business days after delivery of the ROFO Purchase Notice, with
payment for such ROFO Shares being made concurrently with such purchase to the
OW Group’s account designated in the ROFO Sale Notice. If the Company does not
timely deliver a ROFO Purchase Notice it shall be deemed to have waived all of
its rights with respect to the offer contained in the ROFO Sale Notice.

 

27



--------------------------------------------------------------------------------

(d) In the event that the number of ROFO Shares offered to be purchased in the
ROFO Purchase Notice is less than the number of ROFO Shares set forth in the
Sale Notice (or the Company does not timely deliver a ROFO Purchase Notice), the
OW Group may sell the ROFO Shares that are not subject to any such ROFO Purchase
Notice during the five (5) day business day period beginning on the date in the
ROFO Sale Notice on which the OW Group proposed to begin to effect such 144 Sale
(the “ROFO Transfer Period”); provided that no such ROFO Share may be sold for
less than the ROFO Sale Price.

(e) If by the expiration of the ROFO Transfer Period, the OW Group has not
completed the Transfer of any ROFO Shares at the ROFO Sales Price or a higher
price, in order for the OW Group to Transfer such ROFO Shares (or any other
Shares) it shall be necessary for a new ROFO Sale Notice or ROFR Sale Notice to
be delivered, and the terms and provisions of this Article VII to be again
complied with. The OW Group shall not deliver more than one ROFO Sale Notice or
ROFR Sale Notice in any thirty (30) day period.

Section 7.2. Right of First Refusal.

(a) Subject to the restrictions set forth in Section 5.1 of this Agreement and
Section 5.3 of the Option Agreement, in the event any member of the OW Group
proposes to Transfer (other than a Permitted Transfer) (i) a Threshold Block, in
a transaction or series of related transactions, to a Person whom the Company
reasonably determines is a direct or indirect competitor of the Company or
(ii) a Significant Block, in a transaction or series of related transactions, to
any Person (in each case, regardless of whether such Transfer will constitute a
144 Sale), the OW Group shall furnish to the Company a written notice of such
proposed Transfer (a “ROFR Sale Notice”) at least (5) business days prior to the
business day that the OW Group proposes to effect such Transfer.

(b) The ROFR Sale Notice shall include:

(i) (A) the identity of the proposed transferee, (B) the purchase agreement and
other documentation for the proposed Transfer (the “ROFR Sale Documentation”),
(C) the number of Shares proposed to be sold (the “ROFR Shares”), (D) the per
share purchase price in cash at which the OW Group is prepared to Transfer such
ROFR Shares (the “ROFR Sale Price”) and (E) the date the OW Group proposes to
effect such Transfer; and

(ii) an offer to sell to the Company and/or a designee of the Company all of the
ROFR Shares at the ROFR Sale Price.

(c) If the Company wishes to purchase (and/or cause a designee to purchase) all
of the ROFR Shares at the ROFR Sale Price, the Company shall deliver a notice (a
“ROFR Purchase Notice”) to the OW Group within three (3) business day after
receipt of the ROFR Sale Notice. The closing of the purchase of such ROFR Shares
by the Company and/or any such designee shall take place no later than the later
of (i) the purchase date set forth in the ROFR Sale Documentation and (ii) five
(5) business days after delivery of the ROFR Purchase Notice, with payment for
such ROFR Shares being made concurrently with such purchase to the OW Group’s
account designated in the ROFR Sale Notice. If the Company does not timely
deliver a ROFR Purchase Notice it shall be deemed to have waived all of its
rights with respect to the offer contained in the ROFR Sale Notice.

 

28



--------------------------------------------------------------------------------

(d) In the event that Company does not timely delivery a ROFR Purchase Notice,
the OW Group may sell the ROFR Shares to the proposed transferee identified in
the ROFR Sale Notice at the ROFR Sale Price and on the other terms and
conditions set forth in the ROFR Sale Documentation no later than three
(3) business days following the date the OW Group proposed to effect such
Transfer in the ROFR Sale Notice (the “ROFR Transfer Period”).

(e) If by the expiration of the ROFR Transfer Period, the OW Group has not
completed the Transfer of the ROFR Shares, in order for the OW Group to Transfer
such ROFR Shares (or any other Shares) it shall be necessary for a new ROFO Sale
Notice or ROFR Sale Notice to be delivered, and the terms and provisions of this
Article VII to be again complied with. The OW Group shall not deliver more than
one ROFR Sale Notice or ROFO Sale Notice in any thirty (30) day period.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first business day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third business day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

(a) if to the Company to:

Weight Watchers International, Inc.

675 Avenue of the Americas, 6th Floor

New York, New York 10010

Facsimile:  212-589-2858

Attention:  General Counsel and Secretary

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile:  (212) 455-2502

Attention:  Robert Spatt

                  Kenneth B. Wallach

 

29



--------------------------------------------------------------------------------

(b) If to the OW Group to:

Oprah Winfrey

c/o Harpo, Inc.

1041 North Formosa Avenue

West Hollywood, CA 90046

Facsimile: (310) 861-1819

with a copy (which shall not constitute notice) to:

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn:    Marc Chamlin, Esq. and Lloyd L. Rothenberg, Esq.

Facsimile: (212) 656-1076

Section 8.2. Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

Section 8.3. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Company and the OW Group. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law. The execution of a
joinder agreement to this Agreement by a Charitable Organization or a Family
Member shall not constitute an amendment to this Agreement requiring the consent
of any party hereto.

Section 8.4. Fees and Expenses. Each party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.

Section 8.5. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided, that, unless in connection with Permitted
Transfers, neither party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement to any person without the express
written consent of the other party hereto and any such assignment or other
transfer shall be null and void; provided, further, that no such assignment
shall relieve the assigning party of its obligations hereunder if such assignee
does not perform such obligations. Prior to the receipt by the Company of
adequate written notice of the Permitted Transfer of any Purchased Shares in
accordance with the provisions of this Agreement and specifying the full name
and address of the transferee, the Company may deem and treat the person listed
as the holder of such shares in its records as the absolute owner and holder of
such shares for all purposes, including the payment of dividends.

 

30



--------------------------------------------------------------------------------

Section 8.6. Termination. This Agreement shall terminate in the event that the
Closing does not occur on or prior to November 18, 2015 (the “End Date”).

Section 8.7. Governing Law.

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of New York applicable to contracts made and wholly performed
within such state, except for matters directly within the purview of Virginia
Stock Corporation Act, which shall be governed by the Virginia Stock Corporation
Act. Each of the OW Group and the Company hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction and venue of the United States
District Court for the Southern District of New York and in the courts hearing
appeals therefrom unless no basis for federal jurisdiction exists, in which
event each party hereto irrevocably consents to the exclusive jurisdiction and
venue of the Supreme Court of the State of New York, New York County, and the
courts hearing appeals therefrom, for any action, suit or proceeding arising out
of or relating to this Agreement and the transactions contemplated hereby. Each
of the OW Group and the Company hereby irrevocably and unconditionally waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any such action, suit or proceeding, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason,
other than the failure to serve process in accordance with this Section 8.7,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable Law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum, that the venue of such action, suit
or proceeding is improper, or that this Agreement, or the subject matter hereof,
may not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable Law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which the party is entitled pursuant to the final judgment of any court having
jurisdiction. Each of the OW Group and the Company irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
and all rights to trial by jury in connection with any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

(b) Each of the OW Group and the Company expressly acknowledges that the
foregoing waivers are intended to be irrevocable under the laws of the State of
New York, the Commonwealth of Virginia and of the United States of America;
provided, that consent by the OW Group and the Company to jurisdiction and
service contained in this Section 8.7 is solely for the purpose referred to in
this Section 8.7 and shall not be deemed to be a general submission to said
courts or in the State of New York other than for such purpose.

Section 8.8. Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings (other than the non-disclosure agreement entered into between
Harpo, Inc. and the Company which shall survive and shall not be superseded),
both oral and written, between the parties and/or their Affiliates with respect
to the subject matter of this Agreement.

 

31



--------------------------------------------------------------------------------

Section 8.9. Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

Section 8.10. Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable Law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

Section 8.11. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. Facsimile
and electronic (.PDF) signatures shall be sufficient to execute this Agreement.
Except for Section 6.13 with respect to the underwriters of Registrable
Securities, no provision of this Agreement shall confer upon any person other
than the parties hereto any rights or remedies hereunder.

Section 8.12. Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

[Remainder of this page intentionally left blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.

 

OPRAH WINFREY

/s/ Oprah Winfrey

Oprah Winfrey WEIGHT WATCHERS INTERNATIONAL, INC. By:  

/s/ James R. Chambers

  Name:   James R. Chambers   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Joinder Agreement”) is executed pursuant to the
terms of the Share Purchase Agreement, dated as of October 18, 2015, by and
between Oprah Winfrey, an individual having a mailing address at c/o Harpo, Inc.
1041 North Formosa Avenue, West Hollywood, CA 90046 (“OW”), and Weight Watchers
International, Inc., a Virginia corporation (the “Company”), a copy of which is
attached hereto and is incorporated herein by reference (the “Share Purchase
Agreement”), by the undersigned (the “OW Transferee”). Capitalized terms used
but not defined herein have the meanings set forth in the Share Purchase
Agreement. By execution and delivery of this Joinder Agreement, the OW
Transferee agrees as follows:

SECTION 1. Acknowledgment. The OW Transferee acknowledges that it has acquired
Purchased Shares from a member of the OW Group pursuant to a Permitted Transfer.

SECTION 2. Agreement. The OW Transferee (a) agrees that the Purchased Shares it
owns shall be bound by and subject to the terms of the Share Purchase Agreement
to the same extent as if such OW Transferee were a member of the OW Group,
(b) hereby adopts the Share Purchase Agreement with the same force and effect as
if it were originally a member of the OW Group and (c) shall constitute a member
of the “OW Group” under the Share Purchase Agreement.

SECTION 3. Notice. Any notice required to be provided by the Share Purchase
Agreement shall be given to OW Transferee at the address of OW Group listed in
the Share Purchase Agreement.

SECTION 4. Governing Law. This Joinder Agreement and the rights of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed therein.



--------------------------------------------------------------------------------

Executed and dated this      day of            . OW Transferee: [INSERT NAME]
By:  

 

  [Title] Acknowledged and Agreed to by WEIGHT WATCHERS INTERNATIONAL, INC. By:
 

 

  [Title]

 

35